PER CURIAM.
Petitioner, charged with felony DUI, seeks certiorari review of an order denying him a jury trial on whether he had the required number of prior convictions which are elements of the crime charged. This court has adhered to its long-standing position that an order denying a request for jury trial is not reviewable on certiorari, a position which is in conflict with some other district courts of appeal. It appears that that conflict will now be resolved. Jaye v. Royal Saxon, Inc., 698 So.2d 940 (Fla. 4th DCA 1997), rev. granted, March 20, 1998, — So.2d — (Fla.1998). Even if we reviewed this type of order on certiorari, we would still be unable to grant petitioner relief on this specific issue at this time. Harbaugh v. State, 711 So.2d 77 (Fla. 4th DCA 1998), rev. granted, August 21, 1998, 718 So.2d 1234 (Fla.1998), certifying the issue as one of great public importance. We therefore dismiss the petition.
KLEIN, GROSS and TAYLOR, JJ., concur.